This is an appeal by transcript of the record from a judgment of the district court of Creek county convicting the defendant, Pollykoff, on the 29th day of September, 1917, of the crime of grand larceny and sentencing him to serve a term of two years' imprisonment in the state penitentiary. The appeal has been pending in this court since the 28th day of March, 1918. No brief has been filed in behalf of the defendant, nor was any appearance made to orally argue the case at the time the same was submitted. Rule 9 of this court (12 Okla. Cr. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
After an examination of the record, the court finds no error, and the judgment is affirmed.